Citation Nr: 0717865	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-03 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a left 
ankle disorder.

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
tuberculosis.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A September 1974 RO decision denied service connection 
for a left ankle disorder. An appeal of the claim was not 
timely perfected. That was the last final decision, up to the 
present time, denying the veteran's claim for service 
connection for a left ankle disorder.

2.  The evidence added to the record since the September 1974 
RO decision denying service connection for a left ankle 
disorder does not raise a reasonable possibility of 
substantiating the claim for service connection for a left 
ankle disorder, nor does it, by itself or in conjunction with 
evidence previously assembled, relate to an unestablished 
fact necessary to substantiate the claim.  This new evidence 
does not raise a reasonable possibility of substantiating the 
claim.  



3.  A September 1974 RO decision denied service connection 
for tuberculosis. An appeal of the claim was not timely 
perfected. That was the last final decision, up to the 
present time, denying the veteran's claim for service 
connection for tuberculosis.

4.  The evidence added to the record since the September 1974 
RO decision denying service connection for tuberculosis does 
not raise a reasonable possibility of substantiating the 
claim for service connection for tuberculosis, nor does it, 
by itself or in conjunction with evidence previously 
assembled, relate to an unestablished fact necessary to 
substantiate the claim.  This new evidence does not raise a 
reasonable possibility of substantiating the claim.  

5.  The evidentiary record does not support a finding that a 
right ankle disorder developed in service, or that a chronic 
right ankle disorder is otherwise related to service. 

6.  The evidentiary record does not support a finding that a 
low back disorder developed in service, or that a chronic low 
back disorder is otherwise related to service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the September 1974 RO decision 
denying service connection for a left ankle disorder is not 
new and material; thus, the claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2006).

2.  Evidence submitted since the September 1974 RO decision 
denying service connection for tuberculosis is not new and 
material; thus, the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2006).


3.  The criteria for service connection for a right ankle 
disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2006).
 
4.  The criteria for service connection for a low back 
disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, proper VCAA notice for the appealed claims was provided 
prior to the appealed July 2004 rating action, which was the 
initial adjudication of these appealed claims or requests to 
reopen claims.  Even if VCAA notice is not complete until 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a statement 
of the case or supplemental statement of the case.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In September 2003, January 2004, and March 2004 VCAA letters, 
the RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  These letters informed of the 
bases of review and the requirements to sustain the claims.  
Also by the VCAA letters, the veteran was requested to submit 
any pertinent evidence in his possession.  He was also told 
that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

It appears that all applicable notice was afforded the 
veteran with respect to his request to reopen his claims for 
service connection for a left ankle disorder and 
tuberculosis.  As those two claims were not reopened, there 
was no duty to assist the veteran in obtaining unobtained 
private records from indicated recent sources of treatment 
with respect to those two claims.  The Board also notes that 
in the recent case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought.  Such notice was 
provided in the September 2003 and January 2004 VCAA letters 
to the appellant.  Therefore, these letter satisfied the 
requirements outlined in the Kent decision.

Further, the VCAA letters sent to the veteran requested that 
he advise of any VA and private medical sources of evidence 
pertinent to his claims, and to provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claims.  Records were requested from all 
indicated sources, and all records received were associated 
with the claims folder.  These included VA records and 
records from Bluitt Flowers Health Center.  Hence, any VA 
development assistance duty under the VCAA to seek to obtain 
indicated pertinent records has been fulfilled.  The veteran 
has presented no avenues of evidentiary development that the 
RO has not pursued by query.  Hence, the case presents no 
reasonable possibility that additional evidentiary requests 
would further the claim.  38 U.S.C.A. § 5103A (a)(2); 
38 C.F.R. § 3.159.  

By a January 2005 statement of the case, and by August 2005, 
October 2005, December 2005, and January 2006 supplemental 
statements of the case, the veteran was informed of evidence 
obtained in furtherance of his claims.  These "post 
decisional" documents issued subsequent to the most recently 
issued VCAA notice letter meet the requirements for adequate 
VCAA notice.  Mayfield v. Nicholson, supra. 

The Board notes that neither the veteran nor his 
representative has identified any pertinent evidence not 
already of record which would need to be obtained for a fair 
disposition of this appeal.  The veteran was afforded a VA 
examination in May 2005 addressing his right and left ankle 
disorder claims and his low back claim.  

Absent cognizable (medical) evidence of tuberculosis in 
service or within three years following separation from 
service, and absent cognizable (medical) evidence causally 
associating any current tuberculosis to service, evidence 
warranting reopening the claim for service connection for 
tuberculosis was not presented, and no reasonable possibility 
is presented that a VA examination addressing the veteran's 
tuberculosis claim would further that claim.  38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.156(a) (2006).  

The veteran was afforded a hearing before a Hearing Officer 
at the RO in April 2005 to address his appealed claims.  He 
and his authorized representative also addressed his claims 
in submitted statements.  There is no indication that the 
veteran had any desire to further address his claims that 
remains unfulfilled.  


Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him of the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board therefore 
finds that no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claims 
for compensation are being denied, any such issues are moot.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a). When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Service Connection Claims

A.  Applicable Law

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  Id.

For certain chronic diseases, a presumptive period applies.  
Active tuberculosis will be presumptively service connected 
if shown to be present to a compensable degree within the 
first three years post service.  38 C.F.R. § 3.307(a)(3),  
3.309(a).

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  See Kightly 
v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence to reopen a claim means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence to reopen a claim can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

B. Request to Reopen Left Ankle and Tuberculosis Claims - 
Evidentiary Review and Analysis

Here, the veteran's claims for service connection for a left 
ankle disorder and tuberculosis were previously denied by a 
September 1974 rating decision.  The veteran did not timely 
appeal that decision, and hence it became final as to those 
claims.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Regarding the left ankle claim, of record at the time of that 
September 1974 decision were service medical records showing 
treatment for injuries.  A single record of treatment in 
April 1971 for a left ankle which the veteran then reported 
spraining two days prior playing basketball.  An x-ray of the 
ankle at that time was normal.  Two July 1971 records, over a 
two-day period, were again for treatment of a sprained left 
ankle resulting from a basketball injury three days earlier.  
The veteran's service separation examination in August 1971 
found that the lower extremities, and hence the ankles, were 
normal.  There were no post-service records of left ankle 
disability within the claims folder at the time of the 
September 1974 rating action, with then obtained post-service 
VA treatment records negative for treatment of the left 
ankle.  The RO denied the claim in September 1974 based on 
the absence of chronic left ankle disability in service and 
absence of evidence of a current left ankle disability.  

Regarding the tuberculosis claim, of record at the time of 
that September 1974 decision were service medical records 
showing tuberculosis tine tests conducted in December 1969 
and November 1970 which were both negative.  There was no 
evidence either in service or post service of tuberculosis, 
and the RO accordingly denied the claim on that basis in 
September 1974.  

VA and private medical records were added to the claims 
folder since that September 1974 final denial of the claims 
for service connection for a left ankle disorder and for 
tuberculosis.  These included a VA hospitalization records 
dated from 1971 to 1974, but none of these addressed either a 
left ankle condition or tuberculosis.  Obtained VA and 
private treatment records within approximately the past 
decade up to December 2005 did include treatment for left 
ankle pain, with x-ray findings somewhat inconsistent, but 
diagnoses assigned of left ankle sprain or chronic left ankle 
pain.  No causal link to service was found for the veteran's 
left ankle disorder by any examining or treating medical 
practitioner.  A VA examiner in May 2005 review the claims 
folder and opined that the veteran's left ankle pain was not 
related to injury in service.  

Regarding the tuberculosis claim, recent VA treatment records 
included a skin test for tuberculosis in May 2005 which 
produced a positive reaction.  However, multiple 
contemporaneous chest x-rays presented no findings of 
tuberculosis, and an affirmative diagnosis of tuberculosis 
was not established in obtained medical records.  




In a November 2003 written statement, the veteran contended 
that his ankle was severely injured in Vietnam in April 1971, 
and that he was evacuated by helicopter to a hospital in Cam 
Ranh Bay, returning to duty two weeks later.  

At his April 2005 hearing, the veteran presented new 
testimony to the effect that his suffered a left ankle injury 
originally in June 1971 when a claymore mine detonation 
caused the jeep he was riding in to overturn while he had 
been sitting on the M60 in the back of the jeep.  He again 
reported that he was medivaced out of the area.  The Board 
will accept for purposes of this appeal the veracity of the 
veteran's recent new account of an ankle injury in a jeep 
accident in June 1971.  

The veteran at that hearing that he received treatment for 
the left ankle at the Dallas VA hospital beginning in 
September 1971.  The veteran had in his original claim in 
March 1974 also contended treatment at that facility, and 
treatment records were then obtained showing no treatment for 
the left ankle or for tuberculosis.  
The RO in April 2005, responsive to the veteran's recent 
allegations, requested any unobtained records from the Dallas 
VA hospital dating from 1971 to 1974.  Two hospitalization 
records were obtained for that facility, one for treatment of 
a nose fracture and the other for condition of the penis.  
None of these records presented findings or treatment for 
either a left ankle or tuberculosis.  With obtained VA 
treatment records from 1971 to 1974 not showing any treatment 
for the left ankle, the Board cannot accept the veteran's 
account of such treatment to support his claim.  The Court of 
Appeals for Veterans Claims, in addressing such evidence, has 
held that a layperson's account, filtered through a 
layperson's sensibilities, of what a doctor purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence required to support a claim.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, while 
the recently obtained VA hospitalization records dating from 
the 1971 to 1974 period are, they do not pertain to the 
claims for service connection for a left ankle disorder or 
tuberculosis, and hence are not material to either claim.




Thus, regarding the left ankle disorder claim, new evidence 
consists of a new, accepted allegation of injury to the left 
ankle in a jeep accident in June 1974, which, together with 
the service medical records already previously of record, 
establishes for purposes of this appeal three instances of 
ankle injury or sprain in service.  However, there remains no 
causal link between current left ankle sprain and service, as 
is necessary to substantiate the claim.  38 C.F.R. §  3.303.  
The service separation examination in August 1971 remains 
without a finding of left ankle disability, and there is no 
record of treatment for a left ankle disability for decades 
post service.  The VA examiner in May 2005 noted the 
veteran's history of ankle sprain in service and also noted 
the veteran's contention of ankle injury in a jeep accident 
in service, but nonetheless concluded that there was no 
evidence of a causal link between current left ankle sprain 
and the veteran's period of service.  Other new treatment 
records also contain findings of current ankle pain or sprain 
or other disability within the past decade, but without 
evidence of a causal link to service.  The veteran's own 
contentions of causation are in essence no different from 
that of his prior claim, and hence are not new, and are in 
any event not cognizable to address the medical question of a 
causal link to service.  See Espiritu, supra.  

Accordingly, the veteran has presented, in effect, new 
evidence directed toward his left ankle disorder claim which 
is not material, because it does not, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.  
While the new evidence supports the presence of current 
disability, it does not support the presence of a chronic 
left ankle disorder in service, continuity of symptoms of a 
left ankle disorder from service to the present, or causal 
link between service and a current left ankle disorder, and 
hence does not raise a reasonable possibility of 
substantiating the claim for service connection for a left 
ankle disorder, nor does it, by itself or in conjunction with 
evidence previously assembled, relate to an unestablished 
fact necessary to substantiate the claim.  This new evidence 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  


Similarly, contrary to the veteran's contentions, the service 
medical records plainly indicate that tine tests for 
tuberculosis in December 1969 and November 1970 were 
negative.  The prior denial in September 1974 was based on 
absence of evidence of tuberculosis either in service or 
subsequently.  While a positive skin test was obtained in May 
2005, this did not establish tuberculosis absent clinical 
findings of the disease and absent an affirmative diagnosis.  
Even if a current diagnosis were established by newly 
presented evidence, this would be insufficient to reopen the 
claim, as evidence of tuberculosis either in service or 
within the first three years post service is still not 
present to support the claim on a direct or presumptive 
basis, and cognizable (medical) evidence of a causal link 
between current tuberculosis and service is also not present.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  Again, the veteran's lay 
contentions cannot serve as cognizable evidence of 
tuberculosis either in service or currently, or of a causal 
link between service and tuberculosis.  Espiritu.  Hence, 
while a recent skin test reaction is new, that does not 
establish a current diagnosis of tuberculosis and does not, 
by itself or in conjunction with evidence previously 
assembled, relate to an unestablished fact necessary to 
substantiate the claim.  This new evidence does not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Hence, absent new and material evidence, the claims for 
service connection for a left ankle disorder and for 
tuberculosis are not reopened.  38 C.F.R. § 3.156.  

C.  Claims for Service Connection for a Right Ankle 
Disorder and for a Low Back Disorder - 
Evidentiary Review and Analysis

The veteran claims entitlement to service connection for a 
right ankle disorder and a low back disorder either on a 
secondary basis, resulting from his left ankle disorder, or 
on a direct basis.  38 C.F.R. §§  3.303, 3.310.  Because the 
claim for service connection for a left ankle disorder is 
here denied, the claims on a secondary basis as due to the 
left ankle disorder have no basis in law, and hence are to be 
dismissed as without legal merit.  See Sabonis v Brown, 6 
Vet. App. 426, 430 (1994).




Service medical records are negative for a right ankle 
disorder.  The veteran was seen once in November 1969 for a 
complaint of back pain, with no evidence of follow up 
following that treatment.  He was seen once at a dispensary 
in July 1970 complaining of pain in the lumbar area of the 
spine.  He was treated with medication and heat.  Again, 
there is no record of follow up treatment.  The veteran's 
service separation examination in August 1971 report 
indicates that the spine and lower extremities were normal.  
There are no records of examination or treatment, and no 
pertinent medical findings, for a disorder of the right ankle 
or a disorder of the back or spine for decades post service.  

Some treatment records within the past decade are for 
difficulties with the low back or the right ankle.  Upon VA 
examination in May 2005, the veteran contended that his right 
ankle began to hurt him in 1990, and that his low back began 
hurting him at the same time.  Some objective findings were 
present at the May 2005 examination, and the VA examiner 
assessed sprain of the right ankle and lumbosacral strain.  
The examiner opined that there was no causal association 
between the veteran's left ankle injuries in service and his 
current disorders of the right ankle and the low back, which 
first presented decades later.  

The evidentiary record as a whole presents no cognizable 
evidence to support a causal link between service and either 
a current right ankle disorder or a current low back 
disorder.  Again, the veteran's contentions regarding such a 
link, as lay statements, are not cognizable to support the 
claim.  There is also an absence of continuity of symptoms 
from service to the present.  Accordingly, absent cognizable 
evidence of either a causal link to service or of continuity 
of symptoms from service to the present, the preponderance of 
the evidence is against the claims for service connection for 
a right ankle disorder and a low back disorder on a direct 
basis.  38 C.F.R. § 3.303.  

The weight of current medical evidence is against the 
presence of arthritis of either the right ankle or the low 
back, and hence consideration of those claims on a first-
year-post-service presumptive basis, as is warranted for 
arthritis as a chronic condition, is not warranted in this 
case, and in any case such a basis of claim is not supported 
here by any evidence of arthritis in the right ankle or low 
back in the first year post service.  38 C.F.R. §§ 3.307, 
3.309.  

Accordingly, because the preponderance of the evidence is 
against the claims for service connection for a right ankle 
disorder and a low back disorder, the benefit of the doubt 
doctrine does not apply to these claims. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a left ankle disorder is 
denied.

New and material evidence having not been submitted, the 
claim for service connection for tuberculosis is denied.

Service connection for a right ankle disorder is denied.

Service connection for a low back disorder is denied.  


_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


